DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response filed on 09/03/2021 has been entered and considered. Upon entering, Claims 1, 15, and 19 have been amended, and 1-25 are pending.
Response to Arguments
2.	Applicant’s arguments filed on 09/03/2021 have been fully considered but are moot in view of the new ground(s) of rejection as further noted.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-10, 13-17, 19-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabuchi et al. (US 2012/0086368) in view of Simoes et al. (US 2002/0053895) and further in view of DiCarlo et al. (US 2016/0064961).
	Regarding claim 1, Kawabuchi teaches an apparatus (see figures 1 and 5) to adjust charge termination voltage, comprising: a controller (fig. 1: 30) to: adjust a charge termination voltage of a charger of a rechargeable energy storage device (fig. 1: 23) based on a comparison of a first threshold level with the voltage of the rechargeable energy storage device (23) during peak load, wherein the charge termination voltage is a voltage at which the rechargeable energy storage device has capacity to support peak load of a system, (see pars. [0018-0023], [0029-0034], [0037-0045], [0047-0048] and [0051]; the battery is charged enough to supply a load of a motor vehicle engine, including after some operation of the vehicle; and a battery ECU to raise an upper-limit voltage in response to capacity degradation of a lithium-ion battery which is configured to supply power to a load, wherein the battery includes a voltage sensor and an output signal from the voltage sensor is input to the battery ECU, and wherein in accordance with the output signal from the sensor and processing determined in advance from the degree of degradation, the battery ECU calculates remaining capacity (state of charge (SOC)) of the battery and performs degradation determination processing related to the life of the battery, wherein the battery ECU determines whether degradation occurs depending on whether the degree of degradation exceeds a predetermined value, and if the degree of degradation exceeds the predetermined value, the battery ECU sends an output command to a motor ECU to raise the upper-limit voltage of the battery, that is 
However, Kawabuchi does not explicitly teach and wherein the first threshold level is related to a shutdown voltage of the system; and adjust the charge termination voltage based on a comparison of a second threshold level with an end voltage of the rechargeable energy storage device after peak load.
Simoes teaches the control and monitor module is configured to send a shutdown signal to the switching regulator when the voltage of the battery drops below a threshold voltage, (see pars. [0019], [0021]; and claim 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Simoes into the apparatus of Kawabuchi in order to provide a rechargeable battery is charged from constant current output until the rechargeable battery reaches a threshold voltage.
DiCarlo teaches the variable charge-termination voltage of the battery can be adjusted based on the tracked state-of-charge of the battery. In particular, the state-of-charge may be compared to a state-of-charge threshold during a tracking period to determine if the state-of-charge drops below the state-of-charge threshold, (see figure 3 and pars. [0048-0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of DiCarlo into the apparatus of Kawabuchi and Simoes in order to allow the variable charge-termination voltage to reach a stable value at a faster rate.
Regarding claim 2, further Simoes discloses the apparatus, the controller to adjust the charge termination voltage based on a temperature of the rechargeable energy storage device, (see par. [0021], a temperature monitor on the mobile device may generate a shutdown signal if the rechargeable battery 25 overheats during charging).
Regarding claim 3, further DiCarlo discloses the apparatus, the controller to adjust the charge termination voltage based on an impedance of the rechargeable energy storage device, (see par. [0031], the maximum charge-termination voltage may be set based on the cycle count, impedance).
Regarding claim 4, further DiCarlo discloses the apparatus, wherein the impedance includes an ohmic portion and a polarization portion, (see par. [0004]).
Regarding claim 5, furthermore Kawabuchi discloses the apparatus, the controller to adjust the first threshold or the second threshold, or both the first threshold and the second threshold, based on one or more temperatures of the rechargeable energy storage device, (see pars. [0045] and [0047]).
Regarding claim 6, further DiCarlo discloses the apparatus, the controller to adjust the first threshold or the second threshold, or both the first threshold and the second threshold, based on one or more impedances of the rechargeable energy storage device, (see pars. [0031] and [0054]).
Regarding claim 7, furthermore Kawabuchi discloses the apparatus, the controller to adjust the first threshold or the second threshold, or both the first threshold and the second threshold, based on one or more historical temperatures of the rechargeable energy storage device, (see pars. [0045] and [0047], the battery includes 
Regarding claim 8, furthermore Kawabuchi discloses the apparatus, the controller to adjust the first threshold or the second threshold, or both the first threshold and the second threshold, based on one or more historical temperatures of the rechargeable energy storage device, or based on one or more predicted future temperatures of the rechargeable energy storage device, or based on both historical and predicted future temperatures of the rechargeable energy storage device, (see pars. [0045] and [0047]).
Regarding claim 9, further DiCarlo discloses the apparatus, the controller to adjust the first threshold or the second threshold, or both the first threshold and the second threshold, based on one or more historical impedances of the rechargeable energy storage device, (see pars. [0030-0031] and [0040]).
Regarding claim 10, further DiCarlo discloses the apparatus, the controller to adjust the first threshold or the second threshold, or both the first threshold and the second threshold, based on one or more historical impedances of the rechargeable energy storage device, or based on one or more predicted future impedances of the rechargeable energy storage device, or based on both historical and predicted future impedances of the rechargeable energy storage device, (see pars. [0030-0031] and [0040]; the maximum charge-termination voltage may be set based on the cycle count, impedance, swell rate, and/or other parameters associated with the operation, age, and/or health of the battery).
Regarding claim 13, furthermore Kawabuchi discloses the apparatus, the controller (30) to adjust a charge current of the rechargeable energy storage device (23) or a discharge current of the rechargeable energy storage device, or both the charge current of the rechargeable energy storage device and the discharge current of the rechargeable energy storage device, to manage temperature of the rechargeable energy storage device (23), (see figure 1 and par. [0028-0029], the battery cells output cell-related information, such as the voltage, temperature, charge capacity, and current amount of each battery cell, to the AFE IC and the AFE IC transfers cell-related information, which is provided by the battery cell, to the controller and controls the tum-on/off of the charging device and discharging device according to the control of the controller).
Regarding claim 14, furthermore Kawabuchi discloses the apparatus, comprising: the charger, the charger to charge the rechargeable energy storage device (23) to the charge termination voltage, wherein the charge termination voltage is a voltage at which the rechargeable energy storage device (23) has capacity to support peak load of a system, (see pars. [0018-0023], [0029-0034], [0037-0045], [0047-0048] and [0051]; the battery is charged enough to supply a load of a motor vehicle engine, including after some operation of the vehicle; and the battery ECU configured to raise an upper-limit voltage in response to capacity degradation of a lithium-ion battery which is configured to supply power to a load).
Regarding claim 15, Kawabuchi teaches a method to adjust charge termination voltage, comprising: adjusting a charge termination voltage of a charger of a rechargeable energy storage device (fig. 1: 23) based on a comparison of a first 
However, Kawabuchi does not explicitly teach wherein the first threshold level is related to a shutdown voltage of the system; and adjusting the charge termination voltage based on a comparison of a second threshold level with an end voltage of the rechargeable energy storage device after peak load.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Simoes into the method of Kawabuchi in order to provide a rechargeable battery is charged from constant current output until the rechargeable battery reaches a threshold voltage.
DiCarlo teaches the variable charge-termination voltage of the battery can be adjusted based on the tracked state-of-charge of the battery. In particular, the state-of-charge may be compared to a state-of-charge threshold during a tracking period to determine if the state-of-charge drops below the state-of-charge threshold, (see figure 3 and pars. [0048-0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of DiCarlo into the method of Kawabuchi and Simoes in order to allow the variable charge-termination voltage to reach a stable value at a faster rate.
Regarding claim 16, the combination of Simoes and DiCarlo teach the method, comprising: adjusting the charge termination voltage based on a temperature of the rechargeable energy storage device, (see par. [0021], a temperature monitor on the mobile device may generate a shutdown signal if the rechargeable battery 25 overheats during charging; Simoes) and/or based on an impedance of the rechargeable energy storage device, (see par. [0031], the maximum charge-termination voltage may be set based on the cycle count, impedance; DiCarlo).
Regarding claim 17, the combination of Kawabuchi and DiCarlo teach the method, comprising: adjusting the first threshold or the second threshold, or both the first threshold and the second threshold, based on one or more temperatures of the rechargeable energy storage device, (see pars. [0045] and [0047]; Kawabuchi) and/or based on one or more impedances of the rechargeable energy storage device, (see pars. [0031] and [0054]; DiCarlo).
Regarding claim 19, Kawabuchi teaches one or more tangible, non-transitory machine readable media comprising a plurality of instructions that, in response to being executed on at least one processor (see par. [0045], a battery controller (hereinafter referred to as a battery ECU) 30 constituted by an electronic circuit including a CPU is provided), cause the at least one processor to: adjust a charge termination voltage of a charger of a rechargeable energy storage device (fig. 1: 23) based on a comparison of a first threshold level with the voltage of the rechargeable energy storage device (23) during peak load, wherein the charge termination voltage is a voltage at which the rechargeable energy storage device (23) has capacity to support peak load of a system, (see pars. [0018-0023], [0029-0034], [0037-0045], [0047-0048] and [0051]; the battery is charged enough to supply a load of a motor vehicle engine, including after some operation of the vehicle; and a battery ECU to raise an upper-limit voltage in response to capacity degradation of a lithium-ion battery which is configured to supply power to a load, wherein the battery includes a voltage sensor and an output signal from the voltage sensor is input to the battery ECU, and wherein in accordance with the output signal from the sensor and processing determined in advance from the degree of degradation, the battery ECU calculates remaining capacity (state of charge (SOC)) of 
However, Kawabuchi does not explicitly teach wherein the first threshold level is related to a shutdown voltage of the system; and adjust the charge termination voltage based on a comparison of a second threshold level with an end voltage of the rechargeable energy storage device after peak load.
Simoes teaches the control and monitor module is configured to send a shutdown signal to the switching regulator when the voltage of the battery drops below a threshold voltage, (see pars. [0019], [0021]; and claim 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Simoes into the one or more tangible, non-transitory machine readable media of Kawabuchi in order to provide a rechargeable battery is charged from constant current output until the rechargeable battery reaches a threshold voltage.
DiCarlo teaches the variable charge-termination voltage of the battery can be adjusted based on the tracked state-of-charge of the battery. In particular, the state-of-charge may be compared to a state-of-charge threshold during a tracking period to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of DiCarlo into the one or more tangible, non-transitory machine readable media of Kawabuchi and Simoes in order to allow the variable charge-termination voltage to reach a stable value at a faster rate.
Regarding claim 20, the combination of Simoes and DiCarlo teach the one or more tangible, non-transitory machine readable media, comprising a plurality of instructions that, in response to being executed on at least one processor, cause the at least one processor to: adjust the charge termination voltage based on a temperature of the rechargeable energy storage device (see par. [0021], a temperature monitor on the mobile device may generate a shutdown signal if the rechargeable battery 25 overheats during charging; Simoes) and/or based on an impedance of the rechargeable energy storage device, (see par. [0031], the maximum charge-termination voltage may be set based on the cycle count, impedance; DiCarlo).
Regarding claim 21, the combination of Kawabuchi and DiCarlo teach the one or more tangible, non-transitory machine readable media, comprising a plurality of instructions that, in response to being executed on at least one processor, cause the at least one processor to: adjust the first threshold or the second threshold, or both the first threshold and the second threshold, based on one or more temperatures of the rechargeable energy storage device (see pars. [0045] and [0047]; Kawabuchi) and/or 
Regarding claim 22, furthermore Kawabuchi discloses the one or more tangible, non-transitory machine readable media, comprising a plurality of instructions that, in response to being executed on at least one processor (see par. [0045], a battery controller (hereinafter referred to as a battery ECU) 30 constituted by an electronic circuit including a CPU is provided), cause the at least one processor to: adjust the first threshold or the second threshold, or both the first threshold and the second threshold, based on one or more historical temperatures of the rechargeable energy storage device (23) (see pars. [0045] and [0047], the battery includes a temperature sensor that detects a temperature of the battery, wherein the output signal from the temperature sensor is input to the degradation detector which calculates the life of the battery), and/or based on one or more predicted future temperatures of the rechargeable energy storage device, and/or based on both historical and predicted future temperatures of the rechargeable energy storage device, (see pars. [0045] and [0047]).
Regarding claim 23, further DiCarlo discloses the one or more tangible, non-transitory machine readable media, comprising a plurality of instructions that, in response to being executed on at least one processor, cause the at least one processor to: adjust the first threshold or the second threshold, or both the first threshold and the second threshold, based on one or more historical impedances of the rechargeable energy storage device (see pars. [0030-0031] and [0040]), and/or based on one or more predicted future impedances of the rechargeable energy storage device, and/or based on both historical and predicted future impedances of the rechargeable energy storage 
Regarding claim 25, furthermore Kawabuchi discloses the one or more tangible, non-transitory machine readable media, comprising a plurality of instructions that, in response to being executed on at least one processor (see par. [0045], a battery controller (hereinafter referred to as a battery ECU) 30 constituted by an electronic circuit including a CPU is provided), cause the at least one processor to: adjust a charge current of the rechargeable energy storage device (23) or a discharge current of the rechargeable energy storage device, or both the charge current of the rechargeable energy storage device and the discharge current of the rechargeable energy storage device, to manage temperature of the rechargeable energy storage device (23), (see pars. [0028-0029], the battery cells output cell-related information, such as the voltage, temperature, charge capacity, and current amount of each battery cell, to the AFE IC and the AFE IC transfers cell-related information, which is provided by the battery cell, to the controller and controls the tum-on/off of the charging device and discharging device according to the control of the controller).        
5.	Claims 11-12, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabuchi et al. (US 2012/0086368) in view of Simoes et al. (US 2002/0053895), in view of DiCarlo et al. (US 2016/0064961) and further in view of Song et al. (KR20170116816).
	Regarding claim 11, furthermore Kawabuchi teaches the apparatus, the controller (30) to: increase the charge termination voltage based on the comparison of 
However, Kawabuchi, Simoes and DiCarlo do not explicitly teach decrease the charge termination voltage based on the comparison of the second threshold level with the end voltage of the rechargeable energy storage device after peak load.
Song teaches in the calculation of the state of charge (SOC) of the battery, conventional methods for determining state of charge (SOC), such as voltage measurement, current measurement, internal resistance calculation, temperature measurement, etc. may be used, wherein when the measured state of charge (SOC) of the battery exceeds the reference state of charge (SOC) (e.g., 90 %), the end-of-charge voltage may be reset as a second end-of-charge voltage, wherein the second end-of-charge voltage may be lower than the first end-of-charge voltage, (see par. [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Song into the apparatus of Kawabuchi, Simoes and DiCarlo in order to maintaining longevity of battery.
Regarding claim 12, further Song discloses the apparatus, wherein the second threshold level is higher than the first threshold level, (see par. [0071]).
Regarding claim 18, furthermore Kawabuchi teaches the method, comprising: increasing the charge termination voltage based on the comparison of the first threshold level with the voltage of the rechargeable energy storage device (23) during peak load, 
However, Kawabuchi, Simoes and DiCarlo do not explicitly teach decreasing the charge termination voltage based on the comparison of the second threshold level with the end voltage of the rechargeable energy storage device after peak load.
Song teaches in the calculation of the state of charge (SOC) of the battery, conventional methods for determining state of charge (SOC), such as voltage measurement, current measurement, internal resistance calculation, temperature measurement, etc. may be used, wherein when the measured state of charge (SOC) of the battery exceeds the reference state of charge (SOC) (e.g., 90 %), the end-of-charge voltage may be reset as a second end-of-charge voltage, wherein the second end-of-charge voltage may be lower than the first end-of-charge voltage, (see par. [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Song into the method of Kawabuchi, Simoes and DiCarlo in order to maintaining longevity of battery.
Regarding claim 24, furthermore Kawabuchi teaches the one or more tangible, non-transitory machine readable media, comprising a plurality of instructions that, in response to being executed on at least one processor, cause the at least one processor to: increase the charge termination voltage based on the comparison of the first threshold level with the voltage of the rechargeable energy storage device during peak load, (see par. [0018], the battery ECU configured to raise an upper-limit voltage in response to capacity degradation of a lithium-ion battery).

Song teaches in the calculation of the state of charge (SOC) of the battery, conventional methods for determining state of charge (SOC), such as voltage measurement, current measurement, internal resistance calculation, temperature measurement, etc. may be used, wherein when the measured state of charge (SOC) of the battery exceeds the reference state of charge (SOC) (e.g., 90 %), the end-of-charge voltage may be reset as a second end-of-charge voltage, wherein the second end-of-charge voltage may be lower than the first end-of-charge voltage, (see par. [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Song into the one or more tangible, non-transitory machine readable media of Kawabuchi, Simoes and DiCarlo in order to maintaining longevity of battery.         
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836